

EXHIBIT 10.1
 
Execution Version
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (the “Agreement”), dated January 5, 2009, is
between West Pharmaceutical Services, Inc., a Pennsylvania corporation, (the
“Company”) and Donald E. Morel, Jr. (the “Indemnitee”).
 
Background
 
The Company and the Indemnitee recognize the substantial increase in corporate
litigation, in general, subjecting officers and directors to expensive
litigation risks at the same time as liability insurance has been severely
limited.  The Indemnitee does not regard the current protection available as
adequate given the present circumstances, and the Indemnitee and other officers
and directors of the Company may not be willing to serve as officers and
directors without adequate protection.
 
The Company desires to attract and retain the services of highly qualified
individuals, such as the Indemnitee, to serve as officers and directors of the
Company and to indemnify its officers and directors so as to provide them with
the maximum protection permitted by law.
 
In order to accomplish these goals, the Company considers it appropriate to
offer a contractual indemnification agreement on the terms set out below.
 
Terms
 
In light of the foregoing, the Company and the Indemnitee hereby agree as
follows:
 
Indemnification.
 
Third Party Proceedings. The Company shall indemnify the Indemnitee if the
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Company) by reason of the fact that the Indemnitee is or was a
director, officer, trustee, fiduciary, employee or agent of the Company, or any
affiliate of the Company, by reason of any action or inaction on the part of the
Indemnitee while an officer or director, or by reason of the fact that the
Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, fiduciary, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including an employee
benefit plan, against any liability, penalty, damages, excise tax assessed with
respect to an employee benefit plan, costs, expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement (if such settlement is
approved pursuant to Section 2(g)) (“Expenses”) actually and reasonably incurred
by the Indemnitee or on the Indemnitee’s behalf in connection with such action,
suit or proceeding if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe the Indemnitee’s conduct was unlawful. The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, in
and of itself, create a presumption that (i) the Indemnitee did not act in good
faith and in a manner which the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and, (ii) with respect to any
criminal action or proceeding, the Indemnitee did not have reasonable cause to
believe his conduct was lawful.
 

--------------------------------------------------------------------------------


Proceedings By or in the Right of the Company. The Company shall indemnify the
Indemnitee if the Indemnitee was or is a party or is threatened to be made a
party to any threatened, pending or completed action or suit by or in the right
of the Company or any subsidiary of the Company to procure a judgment in its
favor by reason of the fact that the Indemnitee is or was a director, officer,
trustee, fiduciary, employee or agent of the Company, or any affiliate of the
Company, by reason of any action or inaction on the part of the Indemnitee while
an officer or director or by reason of the fact that the Indemnitee is or was
serving at the request of the Company as a director, officer, trustee,
fiduciary, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, including an employee benefit plan, against Expenses
actually and reasonably incurred by the Indemnitee in connection with the
defense or settlement of such action or suit if the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company, except that no indemnification shall be
made in respect of any claim, issue or matter as to which the Indemnitee shall
have been adjudged to be liable to the Company unless and only to the extent
that the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses which the court shall deem proper.
 
Mandatory Indemnification.  Notwithstanding any other provisions of this
Agreement, to the fullest extent permitted by applicable law:
 
To the extent that the Indemnitee has been successful on the merits or otherwise
in defense of any action, suit or proceeding referred to in Sections 1(a) and
1(b) or in defense of any claim, issue or matter therein, the Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by the
Indemnitee in connection therewith.
 
If the Indemnitee is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such proceeding, the Company
shall indemnify the Indemnitee against all Expenses actually and reasonably
incurred by or on behalf of the Indemnitee in connection with (i) each
successfully resolved claim, issue or matter and (y) each claim, issue, or
matter related to any claim, issue or matter on which the Indemnitee was
successful.
 
For purposes of this Section 1(c), and without limitation, the termination of
any claim, issue or matter in such a proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
 
Indemnification for Expenses of a Witness.  Notwithstanding any other provision
of this Agreement, to the extent that the Indemnitee is, by reason of the fact
that the Indemnitee is or was a director, officer, trustee, fiduciary, employee
or agent of the Company, or any affiliate of the Company, by reason of any
action or inaction on the part of the Indemnitee while an officer or director or
by reason of the fact that the Indemnitee is or was serving at the request of
the Company as a director, officer, trustee, fiduciary, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including an employee benefit plan, a witness in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company) to which
the Indemnitee is not a party, the Indemnitee shall be indemnified against all
expenses actually and reasonably incurred by the Indemnitee or on the
Indemnitee’s behalf in connection therewith.
 
Expenses and Indemnification Procedure.
 
Advancement of Expenses. The Company shall advance all Expenses actually and
reasonably incurred by or on behalf of the Indemnitee in connection with any
civil or criminal action, suit or proceeding referenced in Section 1 unless and
until such defense may be finally adjudicated by court order or judgment from
which no further right of appeal exists, subject to the terms and in accordance
with the procedures set forth in this Section 2.
 
2

--------------------------------------------------------------------------------


Presumptions Regarding Advances. For purposes of any advancement hereunder, the
Indemnitee shall be deemed to have acted (i) in good faith and in a manner he
reasonably believed to be in or not opposed to the best interest of the Company,
and (ii) with respect to any criminal action or procedure, to have had no
reasonable cause to believe his conduct was unlawful if, under either (i) or
(ii), his action is based on the records or books of account of the Company, or
the records or books of account of another corporation, partnership, joint
venture, trust or other enterprise (collectively, the “other enterprises”),
including financial statements, or on information supplied to him by the
officers of the Company or other enterprises in the course of their duties, or
on the advice of legal counsel for the Company or other enterprises or on
information or records given or reports made to the Company or other enterprises
by an independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Company or other enterprises. the
Indemnitee hereby undertakes to repay such amounts advanced only if, and to the
extent that, it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified by the Company as authorized hereby.
 
Notice/Cooperation by the Indemnitee. the Indemnitee shall, as a condition
precedent to his right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any claim made against the
Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be directed to West Pharmaceutical
Services, Inc., 101 Gordon Drive, PO Box 645, Lionville, Pennsylvania 19341,
Facsimile: (610) 594-3013, Attention: John R. Gailey (or such other address as
the Company may from time to time designate in writing to the Indemnitee);
provided, however, that the failure to so notify the Company shall not relieve
the Company of any obligation which it may have to the Indemnitee under this
Agreement or otherwise unless and only to the extent that such failure or delay
materially prejudices the Company.  Notice shall be deemed received on the third
business day after the date postmarked if sent by domestic certified or
registered mail, properly addressed; otherwise, notice shall be deemed received
when such notice shall actually be received by the Company. In addition, the
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within the Indemnitee’s power.
 
Procedure. Any indemnification and advances provided for in Section 1 and this
Section 2 shall be made no later than 45 days after receipt of the written
request of the Indemnitee, coupled with appropriate documentation to support the
requested payment. If a claim under this Agreement, under any statute, or under
any provision of the Company’s Articles of Incorporation or Bylaws providing for
indemnification is not paid in full by the Company within 45 days after receipt
of a fully documented written request for payment thereof has first been
received by the Company, the Indemnitee may, but need not, at any time
thereafter bring an action against the Company to recover the unpaid amount of
the claim and, subject to Section 13, the Indemnitee shall also be entitled to
be paid for the expenses (including attorneys’ fees) of bringing such action. It
shall be a defense to any such action (other than an action brought to enforce a
claim for expenses incurred in connection with any action, suit or proceeding in
advance of its final disposition) that the Indemnitee has not met the standards
of conduct which make it permissible under applicable law for the Company to
indemnify the Indemnitee for the amount claimed, but the burden of proving such
defense shall be on the Company, and the Indemnitee shall be entitled to receive
interim payments of Expenses pursuant to Section 2(a) unless and until such
defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists. It is the parties’ intention that if the Company
contests the Indemnitee’s right to indemnification, the question of the
Indemnitee’s right to indemnification shall be for the court to decide, and
neither the failure of the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its shareholders) to have made a determination that indemnification of the
Indemnitee is proper in the circumstances because the Indemnitee has met the
applicable standard of conduct required by applicable law, nor an actual
determination by the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
shareholders) that the Indemnitee has not met such applicable standard of
conduct, shall create a presumption that the Indemnitee has or has not, as the
case may be, met the applicable standard of conduct.
 
Notice to Insurers. If, at the time of the receipt of a notice of claim pursuant
to Section 2(c), the Company has directors’ and officers’ liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
 
3

--------------------------------------------------------------------------------


Selection of Counsel. If the Company shall be obligated under Section 1 or
Section 2 to pay the Expenses of any proceeding against the Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by the Indemnitee, upon the delivery to the
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by the Indemnitee and the retention of such
counsel by the Company, the Company will not be liable to the Indemnitee under
this Agreement for any fees of counsel subsequently incurred by the Indemnitee
with respect to the same proceeding; provided that (i) the Indemnitee shall have
the right to employ separate counsel in any such proceeding at the Indemnitee’s
expense; and (ii) if (A) the employment of counsel by the Indemnitee has been
previously authorized by the Company, (B) the Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and the
Indemnitee in the conduct of any such defense, or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such proceeding, then the
reasonable fees and expenses of the Indemnitee’s counsel shall be at the expense
of the Company.
 
Settlements. The Company shall not be liable to the Indemnitee under the
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent.  The Company shall not settle any action or claim
in any manner which would impose any penalty or limitation on the Indemnitee
without the Indemnitee’s written consent, which consent will not unreasonably be
withheld.
 
Change in Control.
 
If, at any time subsequent to the date of this Agreement, members of the
Incumbent Board do not constitute a majority of the members of the Board of
Directors, or there is otherwise a Change in Control, then upon the request of
the Indemnitee, the Company shall cause the determination of indemnification and
advances required by Section 2 to be made by independent legal counsel, to be
selected by the Company and the Indemnitee or failing such agreement, as
determined by the Chief Judge of the Federal District Court for the Eastern
District of Pennsylvania. The fees and expenses incurred by the independent
legal counsel in making the determination of indemnification and advances shall
be borne solely by the Company. If such independent legal counsel is unwilling
and/or unable to make the determination of indemnification and advances, then
the Company shall cause the indemnification and advances to be made by a
majority vote or consent of a Board of Directors committee consisting solely of
members of the Incumbent Board.
 
For purposes of this Agreement, “Change in Control” means the occurrence of any
of the following events:
 
1. The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (each, a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (1) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting
Securities”);  provided, however, that, for purposes of this clause (a), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any company controlled by, controlling or under
common control with the Company, or (D) any acquisition by any entity pursuant
to a transaction that complies with clauses (c)(1), (c)(2) and (c)(3) of this
definition;
 
2. Individuals who, as of January 1, 2009, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to January 1, 2009 whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;
 
4

--------------------------------------------------------------------------------


3. Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors providing for such Business
Combination; or
 
4. Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
Additional Indemnification Rights:
 
Scope. Notwithstanding any other provision of this Agreement, the Company shall
indemnify the Indemnitee to the fullest extent permitted by law, notwithstanding
that such indemnification is not specifically authorized by the other provisions
of this Agreement, the Company’s Articles of Incorporation, the Company’s Bylaws
or by statute. In the event of any change, after the date of this Agreement, in
any applicable law, statute, or rule which expands the right of a Pennsylvania
corporation to indemnify a member of its board of directors or an officer, such
changes shall be, ipso facto, within the purview of the Indemnitee’s rights and
Company’s obligations under this Agreement. In the event of any change in any
applicable law, statute or rule which narrows the right of a Pennsylvania
corporation to indemnify a member of its board of directors or an officer, such
changes (to the extent not otherwise required by such law, statute or rule to be
applied to this Agreement) shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.
 
Non-exclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which an the Indemnitee may be entitled under
the Company’s Articles of Incorporation, its Bylaws, any agreement, any vote of
Shareholders or disinterested directors, the Pennsylvania Business Corporation
Law of 1988, as amended (the “BCL”), or otherwise, both as to action in the
Indemnitee’s official capacity and as to action in another capacity while
holding such office.
 
Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall vest upon the Indemnitee’s commencement of service and
shall continue during the period the Indemnitee is a director, officer, employee
or agent of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of other enterprises) and shall continue
thereafter, so long as the Indemnitee shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal or investigative, by reason of the fact that the Indemnitee was a
director, officer, employee or agent of the Company or serving in any other
capacity referred to herein.
 
5

--------------------------------------------------------------------------------


Mutual Acknowledgment. Both the Company and the Indemnitee acknowledge that, in
certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise. For example, the Company and the Indemnitee
acknowledge that the Securities and Exchange Commission (the “SEC”) has taken
the position that indemnification is not permissible for liabilities arising
under certain federal securities laws, and federal legislation prohibits
indemnification for certain violations of the Employee Retirement Income
Security Act of 1974 (“ERISA”).  The Indemnitee understands and acknowledges
that the Company has undertaken with the SEC to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify the Indemnitee.
 
Officer and Director Liability Insurance. The Company shall, from time to time,
make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement.  Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
directors’ and officers’ liability insurance, the Indemnitee shall be insured in
such a manner as to provide the Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors, if the
Indemnitee is a director; or of the Company’s officers, if the Indemnitee is not
a director of the Company but is an officer; or one of the Company’s key
employees, if the Indemnitee is not an officer or director but is a key
employee. Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain such insurance if the Company determines in good faith that
such insurance is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if the Indemnitee is covered by similar insurance
maintained by an affiliate of the Company.
 
Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 7. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify the Indemnitee to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.
 
Modification and Waiver.  No supplement, modification, termination or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:
 
Claims Initiated by the Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under the
BCL, but such indemnification or advancement of expenses may be provided by
Company in specific cases if the Board of Directors, at its sole discretion,
finds it to be appropriate;
 
Insured Claims. To indemnify the Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) which have been paid
directly to the Indemnitee by an insurance carrier under a policy of officers’
and directors’ liability insurance maintained by the Company or other
enterprise;
 
6

--------------------------------------------------------------------------------


Claims Under Section 16(b). To indemnify the Indemnitee for expenses or the
payment of profits arising from the purchase and sale, or sale and purchase, by
the Indemnitee of securities in violation of Section 16(b) of the Exchange Act,
or any similar successor statute; or
 
Illegal Activity.  To indemnify the Indemnitee if a court of competent
jurisdiction finally adjudges that such indemnification is illegal, including,
without limitation, by virtue of such indemnification being in violation of
public policy or any provision of law.
 
Interpretation; Construction of Certain Phrases.
 
The headings of particular provisions of this Agreement are inserted for
convenience only and will not be construed as a part of this Agreement or serve
as a limitation or expansion on the scope of any term or provision of this
Agreement.  The words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation.”  The words “hereof,” “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement.
 
For purposes of this Agreement:
 
references to the “Company” shall include, in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that if the Indemnitee is or
was a director, officer, employee or agent of such constituent corporation, or
is or was serving at the request of such constituent corporation as a director,
officer, employee or agent of other enterprises, the Indemnitee shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as the Indemnitee would have with respect to
such constituent corporation if its separate existence had continued;
 
references to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on the Indemnitee
with respect to an employee benefit plan;
 
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, the Indemnitee with respect to an employee benefit
plan, its participants, or beneficiaries;
 
if the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan, the Indemnitee shall be deemed to have acted in a manner
“not opposed to the best interests of the Company” as referred to in this
Agreement;
 
references to “affiliates” shall mean any entity which, directly or indirectly,
is in the control of, is controlled by, or is under common control with, the
Company; and
 
references to “Sections” or “clauses” shall be to Sections or clauses of this
Agreement.
 
Counterparts; Effectiveness.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but both of which
shall constitute one and the same agreement. This Agreement shall become
effective when each party hereto shall have received counterparts thereof signed
and delivered (by telecopy or other electronic means) by the other party hereto.
 
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and the Indemnitee and
the Indemnitee’s estate, heirs, legal representatives and assigns.
 
7

--------------------------------------------------------------------------------


Attorneys’ Fees. If any action is instituted by the Indemnitee under this
Agreement to enforce or interpret any of the terms hereof, the Indemnitee shall
be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees incurred by the Indemnitee with respect to such action, unless
as a part of such action, the court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee as a basis for such
action was not made in good faith or was frivolous. In the event of an action
instituted by or in the name of the Company under this Agreement or to enforce
or interpret any of the terms of this Agreement, the Indemnitee shall be
entitled to be paid all court costs and expenses, including attorneys’ fees
incurred by the Indemnitee in defense of such action (including with respect to
the Indemnitee’s counterclaims and cross-claims made in such action), unless as
a part of such action the court determines that each of the Indemnitee’s
material defenses to such action was made in bad faith or was frivolous.
 
Notice. All notices, requests, demands, consents and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, or by facsimile with receipt confirmed (followed by delivery of
an original via overnight courier service). The address for notice to the
Company shall be as set forth in Section 2(c), and the address for notice to the
Indemnitee shall be as set forth on the signature page of this Agreement, or as
subsequently modified in a notice given in accordance with this Section 14.
 
Consent to Jurisdiction. The Company and the Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the Commonwealth of Pennsylvania
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement. Any action or proceeding instituted under or to
enforce this Agreement shall be brought only in the state courts of the
Commonwealth of Pennsylvania.
 
Subrogation. In the event of payment under this Agreement, Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable Company effectively to bring suit to enforce such
rights.
 
Choice of Law. This Agreement shall be governed by and its provisions construed
in accordance with the laws of the Commonwealth of Pennsylvania, as applied to
contracts between Pennsylvania residents entered into and to be performed within
Pennsylvania.
 
[Remainder of Page Left Blank; Signature Page Follows]
 

 
8

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement on the date
first above written.
 
West Pharmaceutical Services, Inc.




By: JOHN R. GAILEY III_______________
John R. Gailey III, Vice President
and Secretary






DONALD E. MOREL, JR._______________
Donald E. Morel, Jr.


Address for Notice:
1703 Lookaway Court
New Hope, PA  18938



 
9

--------------------------------------------------------------------------------

 
